Election/Restrictions
Claim 1 is allowable. The restriction requirement among the species of modified Kozak sequences, as set forth in the Office action mailed on October 29, 2021, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement of October 29, 2021 is withdrawn. Claims 15, 28 and 41, directed to modified Kozak sequence are no longer withdrawn from consideration because the claim(s) requires all the limitations of an allowable claim. 
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Mr. Eric P. Greenwald on February 11, 2022.

The application has been amended as follows: 
Please insert in page 1 of the specification, after the Government support paragraph, and before the background paragraph, the following:

INCORPORATION BY REFERENCE OF SEQUENCE LISTING PROVIDED ELECTRONICALLY
The instant application contains a Sequence Listing which has been submitted electronically in ASCII format and is hereby incorporated by reference in its entirety. Said ASCII copy, created October 10, 2018, is named U119670031US01-SEQ-EPG.txt and is 19,249 bytes in size.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The art teaches nucleic acids comprising a nucleotide sequence encoding a modified Kozak sequence and an AAV capsid proteins. See Urabe et al. (US 8,163,543 B2, published April 24, 2012, provided in and IDS). However, neither Urabe et al. nor the art teach the claimed modified Kozak sequences. Therefore, the claims are free of the art. Additionally, Zolotukhin et al. (US 2020/0123572 A1, published April 23, 2020, earliest effective filing date October 18, 2019), having common inventors to the instant application, teaches the sequences claimed in the instant application. However, Zolotukhin et al. has a priority date of October 18, 2018, which is later than the priority date of the instant application, which is April 16, 2016. Therefore, Zolotukhin et al. does not qualify as art or application for double patenting, as it has a filing date later than the instant claim.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Allowable Subject Matter
Claims 1-13, 15-16, 28-29, 40-41 and 46-47 are allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTONIO GALISTEO GONZALEZ whose telephone number is (571)270-1010. The examiner can normally be reached M-F 7:00am-4:30pm PST, out every other Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mindy Brown can be reached on (571) 272-2813. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANTONIO GALISTEO GONZALEZ/           Primary Examiner, Art Unit 1636